Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered November 3, 2004. The order, insofar as appealed from, denied the motions of defendant General Electric Co. for summary judgment dismissing the claims of plaintiffs Eugene Post and Garry Post.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., P.J., Green, Kehoe, Gorski and Smith, JJ.